Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-672

IN RE JASON WAYNE SHOEMAKER,
                                                          DDN2020-D194
An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Registration No. 489748

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED—November 10, 2022)

      On consideration of the certified order from the state of Maryland disbarring
respondent from the practice of law by consent; this court’s September 2, 2022, order
suspending respondent pending final disposition of this proceeding and directing
him to show cause why reciprocal discipline should not be imposed; and the
statement of Disciplinary Counsel; and it appearing that respondent has not filed a
response or his D.C. Bar R. XI, § 14(g) affidavit with this court, it is

       ORDERED that Jason Wayne Shoemaker is hereby disbarred from the
practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88
(D.C. 2010) (explaining that there is a rebuttable presumption in favor of imposition
of identical discipline and exceptions to this presumption should be rare); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (explaining that a rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                  PER CURIAM